Title: From George Washington to Benjamin Tupper, 15 September 1780
From: Washington, George
To: Tupper, Benjamin


                        
                            September 15th 1780
                        
                        A List of the Commissioned Officers in the 11th Massachusetts Regiment.
                        
                            
                                 
                                Names
                                 
                                Rank
                                 
                                Remarks
                            
                            
                                
                                    
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Benjamin Tupper
                                
                                Colonel
                                
                                
                            
                            
                                
                                Noah M. Littlefield
                                
                                Lt Colonel
                                
                                
                            
                            
                                
                                Moses Knap
                                
                                Major
                                
                                
                            
                            
                                
                                Billy Porter
                                
                                Captain
                                
                                Regimental
                            
                            
                                
                                
                                
                                
                                
                                 Paymaster
                            
                            
                                
                                Moses Greenleaf
                                
                                do
                                
                                
                            
                            
                                
                                Stephen Abbot
                                
                                do
                                
                                In Light
                            
                            
                                
                                
                                
                                
                                
                                 Infantry
                            
                            
                                
                                Silas Clarke
                                
                                do
                                
                                
                            
                            
                                
                                Thomas Francis
                                
                                do
                                
                                
                            
                            
                                
                                Daniel Lunt
                                
                                do
                                
                                
                            
                            
                                
                                William Burley
                                
                                Capt. Lieutenant
                                
                                Prisoner of War
                            
                            
                                
                                Nehemiah Emerson
                                
                                Lieutenant
                                
                                Regimental
                            
                            
                                
                                
                                
                                
                                
                                 Quarter Master
                            
                            
                                
                                James Buxton
                                
                                do
                                
                                Adjutant
                            
                            
                                
                                Aaron Francis
                                
                                do
                                
                                Brigade Quarter
                            
                            
                                
                                
                                
                                
                                
                                 Master
                            
                            
                                
                                William McKenney
                                
                                do
                                
                                In Light
                            
                            
                                
                                
                                
                                
                                
                                 Infantry
                            
                            
                                
                                Benjamin Shaw
                                
                                do
                                
                                Aid de Camp to
                            
                            
                                
                                
                                
                                
                                
                                 General Paterson
                            
                            
                                
                                Obediah Lovejoy
                                
                                do
                                
                                
                            
                            
                                
                                Hudson Bailey
                                
                                do
                                
                                On Furlough—Time
                            
                            
                                
                                
                                
                                
                                
                                 Expired
                            
                        
                        As There is a very considerable deficiency of Officers in the Regiment. I would beg leave to recommend the
                            following Gentlemen for appointments,
                        Mr Joseph Crook Lieut.
                         Mr Isaac Witts. Ensign who has served as Volunteer from 28th August 1780
                        Mr Joseph Raymond do.
                        Mr Zachariah Nowell do.
                        Mr James Witherill do.
                        Mr Ansell Zupper do—who has served as Volunteer from 15th March 1780
                        
                            Benj. Tupper Colo.
                        
                        
                            It is indispensably necessary that New appointments should be made in the above Regiment—& having
                                no doubt of the fitness of the above named persons to fill the Vacancies I recommend them accordingly.
                        
                        
                            Go: Washington

                        
                    